COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 Daniel A. Ramirez,                                            No. 08-12-00371-CV
                                               '
                             Appellant,                           Appeal from the
                                               '
 v.                                                             327th District Court
                                               '
 First Liberty Insurance Corporation,                        of El Paso County, Texas
                                               '
                             Appellee.          '                 (TC# 2011-295)




                                           ORDER

       The Court has this day received and filed the supplemental clerk=s record requested in this

Court=s order issued June 26, 2013. Therefore, the Appellant=s pro se brief is now due July 28,

2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S

PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Daniel A. Ramirez, the Appellant, prepare the Appellant’s pro

se brief and forward the same to this Court on or before July 28, 2013.

       IT IS SO ORDERED this 28th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.